 

 

Case 3:19-cr-OO7182-.]LS Document9 Filed 02/08/19 Page|D.lZ Pagelofl

AO 442 (Rev. 11/'1 l) Arrest Warraut

 

 

 

 

 

UNITED STATES DISTRICT CanT

for the

Southern District of California

United States of America

 

v. )

) Case No.
ROBERT ARNOLD KOESTER, )
a/k/a Belt Kay )
)
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

FEB 0 8 2019

CLERK, U.S. D|STRICT COI.!F'"#'

 

'(/

lodd@@@t

or ar z- amax

YOU ARE COM_MANDED to arrest and bring before a United States magistrate judge without unnec§;s’sary:`£iblay
m _ ,

 

(Ham€ OfP€rSOH 10 be arreser ROBERT ARNOLD KOESTER, a/k!a Bert Kay 'r`_ )» ,
Who is accused of an offense or violation based on the following document filed With the court:
El Indictment [I Superseding Indictment ij lnformation EI Superseding Information li Complaint

El Probation Violation Petition EI Supervised Release Violation Petit` n

    
  
 
  

This offense is briefly described as follows:

18 U.S.C. Section 2251(3) & (e) - Sexua| Exp|oitation of Chi|d

Date: // 2. / 2013 @ ?-'ooa.gw l 6a ;..

._- _ _, ..
ssumg ojfcer ’s saw

 

lj'Violation Notice l:l Order of the Court

 

 

 

City and state: San Diego, Cafifornia Honorab|e Peter C. Lewis, U.S. lV!agistrate Judge
Printea‘ name and title
Return
This Warrant was received on (da:e) ' , and the person Was arrested on (da:e)

all (cz'ty and state)

 

Date:

 

Arresting ojj‘icer 's signature

 

Printed name and title

 

 

 

SOUTHERN DiSTRlCT QF CA'b:FQ§*N.;§ *
BY {W :»‘5!‘3;…",:",

